DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudick (WO 2018/064451 A1).
Re: Claim 1, Rudick discloses the claimed invention including a beverage dispensing system for combining a micro-ingredient and a diluent, comprising:
a nozzle (200) (Fig. 1); and
a remote micro-ingredient storage system (110) positioned at a distance from the nozzle (Fig. 1);
wherein the remote micro-ingredient storage system comprises a recirculation loop (180, 210) in communication with the nozzle to agitate the micro-ingredient therein (Fig. 1, Para 38, loop for agitation).
Re: Claim 2, Rudick discloses the claimed invention including remote micro-ingredient storage system comprises a micro-ingredient container (120) with the micro-ingredient (130) therein (Fig. 1, Para. 31, container and ingredient).
Re: Claim 3, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprising a first valve (160) in communication with the recirculation loop and the micro-ingredient container (Fig. 1).
Re: Claim 5, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprises a container connector (140, 150) connecting the first valve and the micro-ingredient container (Fig. 1, Para. 31, connector).
Re: Claim 6, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprising a second valve (190) in communication with the recirculation loop and the nozzle (Fig. 1).
Re: Claim 8, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprises a nozzle connector connecting the second valve and the nozzle (Fig. 1, Para. 31, line running from valve to nozzle inherently forms the nozzle connector).
Re: Claim 9, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprises a pump (170) in communication with the nozzle, the recirculation loop, and the micro-ingredient container (Fig. 1, Para. 31, pump in communication with nozzle, loop, micro ingredient container).
Re: Claim 10, Rudick discloses the claimed invention including the pump pumps the micro-ingredient from the micro-ingredient container to the nozzle with the first valve and the second valve in a first position (Fig. 1 depicts first position pumping to nozzle)
Re: Claim 11, Rudick discloses the claimed invention including the pump pumps the micro-ingredient through the recirculation loop with the first valve and the second valve in a second position (Fig. 2 depicts second position, pumping solely through loop).
Re: Claim 12, Rudick discloses the claimed invention including the remote micro-ingredient storage system comprises an agitation device (220) about the recirculation loop (Para. 38, forms an agitation device)
Re: Claim 13, Rudick discloses the claimed invention including the agitation device comprises a static mixer (Fig. 9, Para. 38, agitation tank remains static when mixing).
Re: Claim 15, the device of Rudick is capable of performing the claimed method of remotely dispensing a micro-ingredient to a nozzle, comprising:
storing the micro-ingredient at a distance from the nozzle (Para. 31, store ingredient);
pumping the micro-ingredient to a recirculation loop (Para. 38, pump ingredient to loop);
agitating the micro-ingredient in the recirculation loop (Para. 38, pump ingredient to loop for agitation); and
pumping the micro-ingredient from the recirculation loop to the nozzle (Fig. 7, Para. 39, pumps from loop to nozzle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick (WO 2018/064451 A1).
Re: Claims 14, Rudick discloses the claimed invention including the distance except for specifying the range. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a horizontal distance of more than about 100 feet (30.48 meters), since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick (WO 2018/064451 A1) as applied to claims 3 and 6 above, and further in view of Stevenson (US 2007/0257059 A1).
Re: Claims 4 and 7, Rudick discloses the claimed invention including the valves switching positions by a controller (Para. 31) except for specifying the controller operate actuators to do so. However, teaches actuators (107) for valves (107) in a liquid system containing a circulation loop for switching positions (Fig. 3, Para. 20, solenoid actuates the valve in response from a command from controller). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include actuators for switching valve positions as taught by Stevenson, since such a modification is commonly known in the art to provide a mechanism for switching valve positions due to low cost, minimal moving parts, low power consumption, easy maintenance and replaceability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore, Jersey, Saitoh, Bethuy, Davis, and Haselden are cited disclosing liquid system with circulation paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754